562 F.2d 361
UNITED STATES of America, Plaintiff-Appellee,v.Randolph Louis TATE and Ronald Steve Delgado, Defendants-Appellants.
No. 76-2066.
United States Court of Appeals,Fifth Circuit.
Oct. 17, 1977.

Victor R. Arditti, El Paso, Tex.  (Court-appointed), for Tate.
Bertrand C. Moser, Houston, Tex.  (Court-appointed), for Delgado.
Ronald Steve Delgado, FCI, pro se.
Jamie C. Boyd, U. S. Atty., San Antonio, Tex., William B. Hardie, Jr., Michael T. Milligan, Asst. U. S. Attys., El Paso, Tex., for plaintiff-appellee.
Appeals from the United States District Court for the Western District of Texas, William S. Sessions, Judge, 554 F.2d 1341.
Before GODBOLD, SIMPSON and GEE,* Circuit Judges.
PER CURIAM:


1
A member of the court in active service having requested a poll on the reconsideration of this cause en banc, and a majority of the judges in active service not having voted in favor of it, rehearing en banc is DENIED.



*
 Honorable Thomas Gibbs Gee dissents from the denial of rehearing en banc for the reasons shown in his dissent to the panel opinion